

CNX MIDSTREAM PARTNERS LP
2014 LONG-TERM INCENTIVE PLAN


PHANTOM UNIT AWARD AGREEMENT


This Phantom Unit Award Agreement set forth below (this “Agreement”) is dated as
of the grant date (the “Grant Date”) set forth on Exhibit A and is between CNX
Midstream Partners LP (formerly known as CONE Midstream Partners LP), a Delaware
limited partnership (the “Partnership”), CNX Midstream GP LLC (formerly known as
CONE Midstream GP LLC), a Delaware limited liability company (the “Company”),
and the individual to whom the Board has made this Award and whose name is set
forth on Exhibit A (the “Participant”).


The Company has established the CONE Midstream Partners LP 2014 Long-Term
Incentive Plan (the “Plan”), to promote the interests of the Partnership and the
Company by providing incentive compensation awards denominated in or based on
Units to certain eligible persons to encourage superior performance, and enhance
the ability of the of the Partnership, the Company and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership, the Company and their Affiliates and
encourage them to devote their best efforts to advancing the business of the
Partnership, the Company and their Affiliates. Unless the context otherwise
requires, all capitalized terms not otherwise defined in this Agreement have the
same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Board has full power and authority
to direct the execution and delivery of this Agreement in the name and on behalf
of the Company, and has authorized the execution and delivery of this Agreement.


1.Phantom Unit Award. Subject to and pursuant to all terms and conditions stated
in this Agreement and in the Plan, as of the Grant Date, the Company hereby
grants an Award to the Participant in the form of the number of Phantom Units
set forth on Exhibit A (the “Phantom Units”). Each Phantom Unit awarded under
this Agreement shall represent a contingent right to receive one Unit following
the vesting date of such Phantom Unit as described on Exhibit A (each such
vesting date, a “Vesting Date”). Notwithstanding, Phantom Units as initially
awarded have no independent economic value, but rather are mere units of
measurement used for purposes of calculating the value of any benefits to be
paid under this Agreement.


2.Issuance and Distribution.
2.1Subject to the terms and conditions of this Agreement, and except as
otherwise provided in Section 2.2 or Section 4, Phantom Units will be settled
and paid in Units issued to the Participant (to the extent not previously
settled) on the applicable Vesting Date, or if the applicable Vesting Date is
not a business day, on the immediately following business day, or as soon as
reasonably practicable but in no event later than 60 days following such date,
subject to the Participant’s satisfaction of all applicable income and
employment withholding taxes.


2.2Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, as defined in Section 2 of the Plan, the Phantom Units (to
the extent not previously vested or forfeited) will be deemed to have vested,
and will be settled, on the closing date of the Change in Control transaction
(the “CiC Payment Date”).


2.3The Participant is required to hold, and not sell, transfer or otherwise
dispose of fifty percent (50%) of the Units issued to the Participant following
the vesting of the Phantom Units (after accounting for the payment of any
related taxes in connection with the
1
        

--------------------------------------------------------------------------------



vesting of the Phantom Units) until the earlier of (i) ten (10) years from the
Grant Date; or (ii) the Participant’s attainment of age sixty-two (62).1


3.Dividends. Each Phantom Unit granted under this Agreement is hereby granted in
tandem with a corresponding DER, which shall remain outstanding from the Grant
Date until the earlier of the payment or forfeiture of the related Phantom Unit,
and which shall be subject to all of the terms and conditions contained in this
Agreement and the Plan. Each vested DER shall entitle the Participant to receive
additional Phantom Units, subject to and in accordance with this Agreement,
having a value equal to any distributions made by the Partnership following the
Grant Date in respect of the Unit underlying the Phantom Unit to which such DER
relates. All such DERs shall be credited to Participant and be deemed reinvested
in additional Phantom Units as of the date of payment of any such distributions
based on the Fair Market Value of a Unit on such date. Each additional Phantom
Unit which results from such deemed reinvestment of DERs granted hereunder shall
be subject to the same vesting, distribution or payment, adjustment and other
provisions which apply to the underlying Phantom Unit to which such additional
Phantom Unit relates. The DER corresponding to a Phantom Unit shall expire upon
the settlement of that Phantom Unit. Similarly, upon the forfeiture of a Phantom
Unit, the DER with respect to such forfeited Phantom Unit shall also be
forfeited without payment of consideration.


4.Change in Participant’s Status. In the event the Participant’s Service is
terminated (i) on account of death or Disability (and, for the avoidance of
doubt, the Participant shall have a termination from Service upon the
Participant’s becoming Disabled), or (ii) by action taken by the Company
(including any Affiliate) without Cause and after a decision by the Board2, in
its sole and absolute discretion, that such termination of Service without Cause
qualifies for special vesting treatment hereunder (a “Qualifying Separation from
Service without Cause”), prior to any Vesting Date or the CiC Payment Date, as
applicable, the Participant shall vest in any unvested Phantom Units (to the
extent not previously forfeited) and receive payment therefore on the date of
such termination of Service (or as soon as reasonably practicable thereafter,
but in no event later than 60 days after such termination of Service). In the
event the Participant’s Service is terminated for any other reason, including,
but not limited to, by the Participant voluntarily, or by the Company, the
Partnership or any of their Affiliates with Cause or without Cause (other than
in connection with a Qualifying Separation from Service without Cause), prior to
any Vesting Date or the CiC Payment Date, as applicable, the unvested Phantom
Units awarded to the Participant shall be cancelled and forfeited, without
payment by the Company, the Partnership or any of their Affiliates; provided
that in the event the Participant’s Service is terminated by action taken by the
Company, the Partnership or any of their Affiliates with Cause, any vested
Phantom Units that are held by the Participant shall also be forfeited (with any
Units issued thereunder returned to the Company) and, to the extent that the
Participant has sold any of his or her Units issued under the Award within the
six (6)-month period ending with the date of the Participant’s date of
termination of Service for Cause or at any time thereafter, the Participant will
be required to repay to the Company, within ten (10) days after receipt of
written demand from the Company or the Partnership, the cash proceeds that the
Participant received upon each such sale, provided such demand is made by the
Company or the Partnership within one year after the date of that sale. Any
payments due a deceased Participant may be transferred pursuant to the
provisions of his or her will or the laws of inheritance following the
Participant’s death.




5.Cash Settlement. Notwithstanding anything herein to the contrary, in lieu of
Units, the Board may elect in its discretion to pay some or all of the Phantom
Units in cash in an amount equal to the Fair Market Value of the Units that
would otherwise be distributed pursuant to this Agreement.


2
        

--------------------------------------------------------------------------------





6.Tax Consequences/Withholding.
6.1It is intended that the Participant shall have merely an unfunded, unsecured
promise to be paid a benefit, and such unfunded promise shall not consist of a
transfer of “property” within the meaning of Code Section 83.


6.2Participant acknowledges that any income for federal, state, local or foreign
tax purposes, including payroll taxes, that the Participant is required to
recognize on account of the vesting of the Phantom Units and/or issuance of the
Units under this Award to the Participant shall be subject to withholding of tax
by the Company. The Participant must pay all applicable taxes when due. The
Company will automatically withhold from the total number of Units deliverable
to the Participant upon the applicable payment date, the number of Units having
a Fair Market Value equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates in accordance with the terms of the
Plan. In the event of any remaining tax balance, the Participant will be
required to deliver a check for that amount payable to the Company before the
Units are deposited into Participant’s plan account.


6.3This Agreement is intended to comply with, or be excepted from coverage
under, Section 409A and the regulations promulgated thereunder and shall be
administered, interpreted and construed accordingly. Notwithstanding any
provision of this Agreement to the contrary, if any benefit provided under this
Agreement is subject to the provisions of Section 409A and the regulations
issued thereunder (and not excepted therefrom), the provisions of the Agreement
shall be administered, interpreted and construed in a manner necessary to comply
with Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Notwithstanding, Section 409A may
impose upon the Participant certain taxes or other charges for which the
Participant is and shall remain solely responsible, and nothing contained in
this Agreement or the Plan shall be construed to obligate any member of the
Board, the Company, the Partnership or any of their Affiliates (or their
employees, officers or directors) for any such taxes or other charges.


6.4None of the Board, the Company, the Partnership nor any Affiliate of any of
the foregoing has made any warranty or representation to Participant with
respect to the tax consequences of the issuance, holding, vesting, payment,
settlement or other occurrence with respect to the Phantom Units, the DERs, the
Units or the transactions contemplated by this Agreement, and the Participant
represents that he or she is in no manner relying on such entities or their
representatives for tax advice or an assessment of such tax consequences. The
Participant understands that the Participant may suffer adverse tax consequences
in connection with the Phantom Units and DERs granted pursuant to this
Agreement. The Participant represents that the Participant has consulted with
his or her tax consultants that the Participant deems advisable in connection
with the Phantom Units and DERs.


7.Non-Competition.
7.1The Participant hereby agrees that this Section 7 is reasonable and necessary
in order to protect the legitimate business interests and goodwill of the
Company, the Partnership and their Affiliates, including the Company’s, the
Partnership’s and their Affiliates’ trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to the Participant and other employees of the Company, the Partnership
and their Affiliates. The Participant acknowledges and recognizes the highly
competitive
3
        

--------------------------------------------------------------------------------



nature of the business of the Company, the Partnership and their Affiliates and
accordingly agrees that during the term of Participant’s employment and for a
period of two (2) years3 after the termination thereof (the “Restriction
Period”):


a.The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company, the
Partnership or any of their Affiliates, including, but not limited to, where
such engagement is as an officer, director, proprietor, employee, partner,
investor (other than as a holder of less than 1% of the outstanding capital
stock of a publicly traded corporation), consultant, advisor, agent or sales
representative, in any geographic region in which the Company, the Partnership
or any of their Affiliates conducted business;


b.The Participant will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company, the
Partnership or any of their Affiliates;


c.The Participant will not directly or indirectly induce any employee of the
Company, the Partnership or any of their Affiliates to: (1) engage in any
activity or conduct which is prohibited pursuant to subparagraph 7.1(a); or (2)
terminate such employee’s employment with the Company, the Partnership or any of
their Affiliates. Moreover, the Participant will not directly or indirectly
employ or offer employment (in connection with any business substantially
similar to any line of business conducted by the Company, the Partnership or any
of their Affiliates) to any person who was employed by the Company, the
Partnership or any of their Affiliates unless such person shall have ceased to
be employed by the Company, the Partnership or any of their Affiliates for a
period of at least 12 months; and


d.The Participant will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (a) — (c) above.


Notwithstanding the foregoing, if the Restriction Period set forth herein is
shorter in duration following the Participant’s termination of employment with
the Company, the Partnership and their Affiliates than in any other prior Award
Agreement, the Restriction Period set forth herein shall be the Restriction
Period for all such prior Award Agreements and related Awards. Similarly, if the
Restriction Period is longer in this Agreement than in prior Award Agreements,
the Restriction Period set forth in such prior Award Agreements and related
Awards shall be amended hereby and have the same applicable Restriction Period
following Participant’s termination of employment with the Company, the
Partnership and their Affiliates as set forth herein (and the Participant shall
be deemed to have consented to such amendment by executing this Agreement).




7.2It is expressly understood and agreed that although the Participant, the
Company and the Partnership consider the restrictions contained in this Section
7 to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Participant, the provisions of this Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable against such Participant. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such
4
        

--------------------------------------------------------------------------------



restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
The restrictive covenants set forth in this Section 7 shall be extended by any
amount of time that the Participant is in breach of such covenants, such that
the Company and the Partnership receive the full benefit of the time duration
set forth above.


8.Confidential Information and Trade Secrets. The Participant, the Company and
the Partnership agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company, the Partnership and their Affiliates,
constitute proprietary confidential information and trade secrets. Accordingly,
the Participant will not at any time during or after the Participant’s
employment with the Company or the Partnership (including their Affiliates)
disclose or use for such Participant’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, the Partnership and any of their Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company, the Partnership or any
of their Affiliates or which is generally known to the industry or the public
other than as a result of such Participant’s breach of this covenant. The
Participant agrees that upon termination of employment with the Company or the
Partnership (including any of their Affiliates) for any reason, the Participant
will immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company, the Partnership and their
Affiliates, except that the Participant may retain personal notes, notebooks and
diaries. The Participant further agrees that the Participant will not retain or
use for the Participant’s own account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of the Company, the Partnership or any of their Affiliates.


Notwithstanding anything contained herein to the contrary, this Agreement shall
not prohibit disclosure of proprietary confidential information if (i) it is
required by law or by a court of competent jurisdiction or (ii) it is in
connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as an employee or under
this Agreement are at issue; provided, however, that the Participant shall, to
the extent practicable and lawful in any such event, give prior notice to the
Company of the Participant’s intent to disclose proprietary confidential
information so as to allow the Company an opportunity (which the Participant
shall not oppose) to obtain such protective orders or similar relief with
respect thereto as may be deemed appropriate.


Notwithstanding the foregoing, nothing in this Agreement is intended to
restrict, prohibit, impede or interfere with the Participant providing
information to, or from reporting possible violations of law or regulation to,
any governmental agency or entity, from participating in investigations,
testifying in proceedings regarding the Company’s or the Partnership’s past or
future conduct, or from making other disclosures that are protected under state
or federal law or regulation, engaging in any future activities protected under
statutes administered by any government agency (including but not limited, to
the Department of Justice, the SEC, the Congress, and any agency Inspector
General), or from receiving and retaining a monetary award from a
government-administered whistleblower award program for providing information
directly to a government-administered whistleblower award program. The
Participant does not need the prior authorization of the Company or the
Partnership to make such reports or disclosures. The Participant is not required
to notify the Company or the Partnership that he or she has made any such
reports or
5
        

--------------------------------------------------------------------------------



disclosures. The Company and the Partnership nonetheless assert, and do not
waive, their attorney-client privilege over any information appropriately
protected by the privilege.


9.Remedies/Forfeiture.
9.1The Participant acknowledges that a violation or attempted violation on the
Participant’s part of Sections 7 and/or 8 will cause irreparable damage to the
Company, the Partnership and their Affiliates, and the Participant therefore
agrees that the Company, the Partnership and their Affiliates shall be entitled
as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Participant or the Participant’s employees, partners or agents. The
Participant agrees that such right to an injunction is cumulative, in addition
to whatever other remedies the Company and the Partnership (including their
Affiliates) may have under law or equity and to the Participant’s obligations to
make timely payment to the Company as set forth in Section 9.2 of this
Agreement. The Participant further acknowledges and agrees that the
Participant’s Phantom Units (whether vested or unvested) shall be cancelled and
forfeited (with any Units issued thereunder returned to the Company), without
payment by the Company, if the Participant breaches any of his obligations set
forth in Sections 7 and 8 herein.


9.2At any point after becoming aware of a breach of any obligation set forth in
Sections 7 and 8 of this Agreement, the Company shall provide notice of such
breach to the Participant. By agreeing to receive the Phantom Units pursuant to
this Agreement, the Participant agrees that, to the extent the Participant has
sold any of his or her Units issued under the Award, within ten (10) days after
the date the Company provides such notice, the Participant shall pay to the
Company in cash an amount equal to the cash proceeds that the Participant
received upon each such sale that occurred after the date that was six (6)
months prior to the date of the earliest breach, provided that such notice is
provided by the Company or the Partnership within one year after the date of
that sale. The Participant agrees that failure to make such timely payment to
the Company constitutes an independent and material breach of the terms and
conditions of this Agreement, for which the Company may seek recovery of the
unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have resulting from the Participant’s breach of the
obligations set forth in Sections 7 and/or 8. The Participant agrees that timely
payment to the Company as set forth in this provision of this Agreement is
reasonable and necessary because the compensatory damages that will result from
breaches of Sections 7 and/or 8 cannot readily be ascertained. Further, the
Participant agrees that timely payment to the Company as set forth in this
provision of this Agreement is not a penalty, and it does not preclude the
Company or the Partnership from seeking all other remedies that may be available
to the Company, including without limitation those set forth in this Section 9.


10.Assignment/Nonassignment.
10.1The Company or the Partnership shall have the right to assign this
Agreement, including without limitation Sections 7 and/or 8, and the Participant
agrees to remain obligated by all provisions of this Agreement that are assigned
to any successor, assign or surviving entity. Any successor to the Company or
the Partnership is an intended third party beneficiary of this Agreement.


10.2The Phantom Units shall not be sold, pledged, assigned, alienated,
hypothecated, or otherwise transferred or encumbered (a “Transfer”) in any
manner, other than by will or the laws of descent and distribution. Any attempt
by the Participant to Transfer the Phantom Units in violation of the terms of
this Agreement shall render the Phantom Units
6
        

--------------------------------------------------------------------------------



null and void, and result in the immediate forfeiture of such Phantom Units,
without payment by the Company or the Partnership.


10.3Sales of the Units issued to the Participant following the vesting of the
Phantom Units will be subject to any market black-out periods the Company or the
Partnership may impose from time to time and must be made in compliance with the
Company’s or the Partnership’s insider trading policies and applicable
securities laws.


11.Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company’s, the Partnership’s and/or
their Affiliates’ qualified retirement plans or any other retirement or benefit
plan unless specifically provided for therein. Nothing herein shall prevent the
Company, the Partnership or any of their Affiliates from maintaining additional
compensation plans and arrangements for its employees.


12.Distribution of Units. Unless otherwise determined by the Board or required
by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to the Participant certificates evidencing Units
issued pursuant to this Agreement and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units issued pursuant to this
Agreement and all Units issued pursuant to book entry procedures hereunder shall
be subject to such stop transfer orders and other restrictions as the Company
may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units are then
listed, and any applicable federal or state laws, and the Company may cause a
legend or legends to be inscribed on any such certificates or book entry to make
appropriate reference to such restrictions. In addition to the terms and
conditions provided herein, the Company may require that the Participant make
such covenants, agreements, and representations as the Company, in its sole
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. No fractional Units shall be issued or delivered pursuant to
the Phantom Units and the Board shall determine, in its discretion, whether
cash, other securities, or other property shall be paid or transferred in lieu
of fractional Units or whether such fractional Units or any rights thereto shall
be canceled, terminated, or otherwise eliminated.


13.Lock-Up Agreement. The Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate thereof, not to
directly or indirectly offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any Units
held by him or her for such period, not to exceed 180 days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith. The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended in the discretion of the Company
for up to such number of additional days as is deemed necessary by such
underwriter or the Company or Partnership to continue coverage by research
analysts in accordance with FINRA Rule 2711 or any successor or other applicable
rule.


14.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, any and all regulations
and rules promulgated by the SEC thereunder, and all applicable state securities
laws and regulations. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Phantom Units and DERs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable
7
        

--------------------------------------------------------------------------------



law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.


15.Rights as a Unit Holder. Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
holder of Units in respect of any Units that may become deliverable hereunder
unless and until certificates representing such Units shall have been issued or
recorded in book entry form on the records of the Partnership or its transfer
agents or registrars, and delivered in certificate or book entry form to the
Participant or any person claiming under or through the Participant.


16.Successors; Adjustments. The obligation of the Company under this Agreement
shall be binding upon the successors and assigns of the Company. The Participant
acknowledges that the Phantom Units are subject to adjustment and forfeiture in
certain events as provided in this Agreement and Sections 4(c) and 7(c) of the
Plan.


17.Governing Law, Jurisdiction, and Venue.
17.1This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.


17.2The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.


17.3Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.


17.4Provided that the Company or the Partnership commences any such action or
proceeding in the courts identified in Section 17.3, the Participant irrevocably
waives the Participant’s right to object to or challenge the above selected
forum on the basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa.
C.S. § 5322 or similar state or federal statutes. The Participant agrees to
reimburse the Company or the Partnership, as applicable, for all of the
attorneys’ fees and costs they incur to oppose the Participant’s efforts to
challenge or object to litigation proceeding in the courts identified in Section
17.3 with respect to actions arising out of or relating to this Agreement
(whether such actions arise under contract, tort, equity or otherwise).


18.Failure to Enforce Not a Waiver. The failure of the Company or the
Partnership to enforce at any time any provision of this Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.


19.Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


20.Funding. This Agreement is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company, the Partnership or
one of their Affiliates, as applicable. No provision contained in this Agreement
or the Plan and no action taken pursuant to the
8
        

--------------------------------------------------------------------------------



provisions of this Agreement or the Plan shall create a trust of any kind or
require the Company or the Partnership to maintain or set aside any specific
funds to pay benefits hereunder. To the extent the Participant acquires a right
to receive payments from the Company or the Partnership under this Agreement,
such right shall be no greater than the right of any unsecured general creditor
of the Company or the Partnership, as applicable.


21.Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.


22.Awards Subject to Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.


23.Amendment or Termination of this Agreement. This Agreement may be modified,
amended, suspended or terminated by the Board at any time; provided, however,
that no modification, amendment, suspension or termination of the Plan or this
Agreement shall materially reduce the rights or benefits of the Participant
under this Agreement without the consent of such Participant. Notwithstanding
the foregoing or any provision of this Agreement to the contrary, the Company
may, in its sole discretion and without the Participant’s consent, modify or
amend the terms of the Agreement or a Phantom Unit award, or take any other
action it deems necessary or advisable, to cause the Agreement to comply with
Section 10D of the Exchange Act or Section 409A (or an exception thereto). Any
modification, amendment, suspension or termination shall only be effective upon
a writing issued by the Company or the Partnership, and the Participant shall
not offer evidence of any purported oral modifications or amendments to vary or
contradict the terms of this Agreement document.


24.Entire Agreement. Except as otherwise provided in this Agreement or in any
other agreement between the Participant and the Company or the Partnership, this
Agreement and the Plan are: (i) intended to be the final, complete, and
exclusive statement of the terms of the agreement between the Participant, the
Company and the Partnership with regard to the subject matter of this Agreement;
(ii) supersede all other prior agreements, communications, and statements,
whether written or oral, express or implied, pertaining to that subject matter;
and (iii) may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, oral or written, and may not be explained or
supplemented by evidence of consistent additional terms.


25.No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Participant the right to be retained in the employ or
service of the Company or any Affiliate thereof. Furthermore, the Company and
its Affiliates may at any time dismiss the Participant from employment or
consulting free from any liability or any claim under the Plan or this
Agreement, unless otherwise expressly provided in the Plan, this Agreement or
any other written agreement between the Participant and the Company or an
Affiliate thereof.


26.Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or amounts paid or
payable pursuant to or with respect to the Award), whether in the form of cash
or otherwise, shall be subject to the clawback provisions of Section 8(o) of the
Plan, and shall be subject to recoupment and recapture to the extent necessary
to comply with the requirements of any Company- or Partnership-adopted policy
and/or laws or regulations, including, but not limited to, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, the Exchange Act, Section 304
of the Sarbanes Oxley Act of 2002, the New York Stock Exchange Listed Company
Manual or any rules or regulations promulgated thereunder with respect to such
laws, regulations and/or securities exchange listing requirements, as may be in
effect from time to time, and which may operate to create additional
9
        

--------------------------------------------------------------------------------



rights for the Company or the Partnership with respect to this grant and
recovery of amounts relating thereto. By accepting this grant of Phantom Units,
the Participant agrees and acknowledges that he or she is obligated to cooperate
with, and provide any and all assistance necessary to, the Company and the
Partnership to recover, recoup or recapture this grant of Phantom Units or
amounts paid under the Plan pursuant to such law, government regulation, stock
exchange listing requirement or Company or Partnership policy. Such cooperation
and assistance shall include, but is not limited to, executing, completing and
submitting any documentation necessary to recover, recoup or recapture this
grant of Phantom Units or amounts paid under the Plan from a Participant’s
accounts, or pending or future compensation or other grants.




[Remainder of this page intentionally left blank]




10
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated below. This Agreement may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.





 PARTICIPANTDated:[_____________] CNX MIDSTREAM PARTNERS LPBy: CNX Midstream GP
LLC (its General Partner)Name:[_____________] Title:[_____________]











Any failure of the Participant to sign and return this Agreement to the HR
Department within 60 days of the Grant Date will result in revocation of this
Phantom Unit Award and all provisions of this Agreement will expire and will be
canceled and forfeited.






11
        

--------------------------------------------------------------------------------



Exhibit A




Participant: [_____________]


Grant Date: [_____________]


Number of Phantom Units Subject to Award: [_________]


Vesting Schedule: Except as otherwise provided in the Agreement, three (3)
successive equal annual installments upon the Participant’s completion of each
year of continuous Service with the Company, the Partnership and any of their
Affiliates over the three (3)-year period measured from the Grant Date.
































































1 This provision is only applicable for VP and above forms.
2 The CEO, rather than the Board, has this discretion for non-Section 16
employees.
3 This section is solely for VP and above; provided, however, that certain
employees may, upon CEO discretion, have to comply with a one-year or six-month
non-compete.
12
        